Case 8:17-cv-00826-MSS-AEP Document 84 Filed 11/06/19 Page 1 of 4 PageID 2687




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


UNITED STATES OF AMERICA, )

                                            )
               Plaintiff, )

                                            )
       v. ) Civil Case No. 8:17-cv-826-T26AEP

                                            )
SAID RUM, )

                                            )
              Defendant. )

                                          -)




                                   NOTICE OF APPEAL

       Pursuant to U.S. Code § 1291 and Federal Rules of Appellate Procedure 3(a)(l) and 4(a),

Defendant Said Rum ("Appellant") hereby appeals to the United States Court of Appeals for the


Eleventh Circuit from the following Orders of the United States District Court for the Middle

District of Florida (Tampa Division): (1) Amended Final Judgment in Favor of the United States

of America entered on October 25, 2019 (Doc. #81); and (2) Order Adopting the Magistrate

Judge's Report and Recommendations; Granting the United States' Motion for Summary


Judgment; Denying Defendant's Motion for Summary Judgment entered on September 26,2019


(Doc. #76).



                                                  Respectfully submitted,


Dated: November 6,2019 /s/ Venar Ayar



                                                  Venar Ayar
                                                  Ayar Law
Case 8:17-cv-00826-MSS-AEP Document 84 Filed 11/06/19 Page 2 of 4 PageID 2688
Case 8:17-cv-00826-MSS-AEP Document 84 Filed 11/06/19 Page 3 of 4 PageID 2689




                                         Counsel for Defendant
                                         30095 Northwestern Highway, Suite 102
                                         Farmington Hills, MI 48334
                                         Phone: (248) 262-3400
                                         Fax:(248)436-8117
                                         venar@ayarlaw.com
Case 8:17-cv-00826-MSS-AEP Document 84 Filed 11/06/19 Page 4 of 4 PageID 2690
